Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000780
                                                     05-JAN-2012
                                                     10:54 AM
                       NO. SCAD-11-0000780


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                 ROBERT M. M. SETO, Respondent.



                       ORIGINAL PROCEEDING

                        (ODC 11-072-8996)


                       ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the Office of Disciplinary
Counsel’s petition for issuance of a reciprocal discipline notice
to Respondent Robert M. M. Seto, the memorandum, affidavit, and
exhibits appended thereto, and the record, it appears the Office
of Enrollment and Discipline of the United States Patent and
Trademark Office (USTPO) suspended Respondent Seto from the
practice of law before its Office for four years.   It further
appears this court, on November 10, 2011, issued a notice and
order requiring Respondent Seto, in accordance with Rule 2.15(c)
of the Rules of the Supreme Court of the State of Hawai'i (RSCH),
to show cause as to why the same or substantially equivalent
discipline should not be imposed in the State of Hawai'i and, in
his response, Respondent Seto did not establish any of the four
grounds available under RSCH Rule 2.15(c)(1)-(4) to avoid
reciprocal discipline in this jurisdiction.   It further appears
that Respondent Seto assisted his son, Jeffrey Seto, to continue
to represent clients before the USTPO while his son was a
registered patent agent, thereby violating the Hawai'i Rules of
Professional Conduct (HRPC) Rule 5.1(c)(1) (“A lawyer shall be
responsible for another lawyer’s violation of the rules of
professional conduct if . . . the lawyer . . . with knowledge of
the specific conduct, ratifies the conduct involved . . . .”);
HRPC Rule 8.4(a) (“It is professional misconduct for a lawyer
to . . . violate the rules of professional conduct [and]
knowingly assist . . . another to do so . . . .”); and HRPC Rule
8.4(c) (“It is professional misconduct to . . . engage in conduct
involving dishonesty, . . . deceit, or misrepresentation . .
. .”), though Respondent Seto did so absent a selfish motive.
Therefore,
          IT IS HEREBY ORDERED that Respondent Seto is suspended

from the practice of law in this jurisdiction for a period of two

years, effective 30 days from entry of this order, as provided by

RSCH Rule 2.16(c).

          IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai'i, Respondent Seto shall pay
all costs of these proceedings as approved upon timely submission
of a bill of costs, pursuant to RSCH Rule 2.3(c).
          IT IS FINALLY ORDERED that Respondent Seto shall,

within ten (10) days after the date of this order, file with this

court an affidavit in full compliance with RSCH Rule 2.16(d). 

          DATED: Honolulu, Hawai'i, January 5, 2012.
                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna 


                                2